DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology (e.g. comprises) should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Examiner is unclear whether the limitation follow phrase “to be” is/are part of the claim.
Claim 2 recites the limitation "the at least one second temperature sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Should the limitation in line 6 be “the at least one second temperature sensor electrically connected to the monitoring unit”?
Claim 3 recites the limitation "the one or more first sensors" in line 2, “the one or more second sensors” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4-6 are rejected for being dependent to the rejected claims 1, 2 respectively.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Takechi (US 2021/0367277 A1).
Regarding claim 1, Takechi discloses a battery system (1) comprising a plurality of battery modules (11), each of the battery modules (11) comprising: an assembled battery configured to include a plurality of battery cells(11A) connected in series; a monitoring unit (12) configured to monitor the assembled battery; and a temperature sensor (120c) configured to be electrically connected to the monitoring unit (12), the monitoring unit (12) of each of the battery modules comprising: a connector configured to include a plurality of terminals (Terminals connect to elements 12f, 12b, 12c, 4) and be connected to a plurality of electric wirings extending from the temperature sensor (120c), at least one of the plurality of terminals serving as an unused terminal (Any terminal of Takechi can be unused terminal), the electrical wirings being connected to the connector such that the unused terminal of the corresponding one of the battery modules is different from the unused terminal of another one of the battery modules (Any terminal of Takechi is different even if they are intended to be manufactured to be the same since there’s still tolerations), the temperature sensor (120c) being configured to output voltage signals (To element 21c; Par. [085] the temperature is thermistor, which measures the voltage across the thermistor) to the respective terminals of the connector; a generation unit (12e, 12a) configured to generate, based on the voltage signals input to the respective terminals, an identification information item (Par. [095]) on the corresponding one of the battery modules, the identification information items (MID/CID) of the respective battery modules being different from one another; and an input processing unit (12d) configured to: perform input processing on the voltage signals outputted from the temperature sensor (120c) with a predetermined voltage range; and cause a voltage at the unused terminal to be outside the predetermined voltage range.
Regarding claim 4, Takechi discloses a control unit (4) that is communicable with the monitoring unit (12) of each of the battery modules (11), the control unit (4) comprising: a storage unit (44) configured to store a map (BMU-ID) in which each of the battery modules (11) is associated with a corresponding one of the identification information items; an identification information acquisition unit (45) configured to acquire, from the monitoring unit of each of the battery modules (11), a corresponding one of the identification information items; and an identification unit configured to identify each of the battery modules based on the map and the acquired identification information item (BMU-ID) on the corresponding one of the battery modules (11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takechi (US 2021/0367277 A1) in view of Sasahara et al. (US 2020/0178378 A1).
Regarding claim 2, Takechi discloses a battery system comprising a plurality of battery modules (11), each of the battery modules (11) comprising: an assembled battery configured to include a plurality of battery cells (11a) connected in series; a monitoring unit (12) configured to monitor the assembled battery; at least one first sensor (120c) electrically connected to the monitoring unit (12); at least one second temperature sensor (120c) electrically connected to the monitoring unit (Par. [085] “One temperature 120c provided to module 11 or to each batter cell 11a”, therefor, Takechi discloses at least second temperature sensor); the at least one first sensor (120c) being configured to output a first voltage signal (Thermistor is based on voltage signal) indicative of a temperature of the assembled battery, the at least one second temperature sensor (120c) being configured to output a second voltage signal indicative of the temperature of the assembled battery, the second voltage signal having a voltage level being different from that of the first voltage signal (each of the battery cell 11a has its temperature differently due to manufacture and operation), the monitoring unit (12) of each of the battery modules comprising: a connector configured to include a plurality of terminals (Terminals connect to elements 12f, 12b, 12c), the monitoring unit (12) of each of the battery modules  (11); and a generation unit (12e, 12a) configured to generate, based on one of the first signal and the second signal input to each of the terminals, an identification information item (MID/CID) on the corresponding one of the battery modules (11), the identification information items on the respective battery modules being different from one another.  
The only difference between Takechi and the claimed invention is that the claimed invention recites the monitoring unit having a connection pattern where each of the terminals of the corresponding one of the battery modules is connected to a selected one of the at least one first sensor and the at least one second sensor via a corresponding one of electric wirings, the connection patterns of the battery modules being different from one another, whereas Takechi does not explicitly disclose.
Sasahara et al. discloses signal lamp monitor and further discloses monitor unit having a connection pattern (Sasahara et al.’s fig. 6) 6) where each of the terminals of the corresponding one of the modules (111) is connected to a selected one of the at least one first sensor and the at least one second sensor via a corresponding one of electric wirings.
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to incorporate the monitor unit having connection patterns, as taught by Sasahara et al. into the system of Takechi because having such connection patters involves only routine experimental.
Regarding claim 3, Takechi discloses at least one first sensor (120c) have a first voltage increase/decrease characteristic with respect to temperature (The limitation is true for any thermistor includes Takechi’s); the at least one second temperature sensor have a second voltage increase/decrease characteristic with respect to temperature (The limitation is true for any thermistor); and the first voltage increase/decrease characteristic is the same as the second voltage increase/decrease characteristic (Same voltage characteristics).  
Regarding claim 5, Takechi discloses a control unit (40) that is communicable with the monitoring unit (12) of each of the battery modules (11), the control unit comprising: a storage unit (44) configured to store a map (BMU-ID) in which each of the battery modules (11) is associated with a corresponding one of the identification information items; an identification information acquisition unit configured to acquire, from the monitoring unit of each of the battery modules (11), a corresponding one of the identification information items; and an identification unit configured to identify each of the battery modules (11)  based on the map (BMU-ID) and the acquired identification information item on the corresponding one of the battery modules (11).  
Regarding claim 6, Takechi discloses a control unit (40) that is communicable with the monitoring unit (12) of each of the battery modules (11), the control unit comprising: a storage unit (44) configured to store a map (BMU-ID) in which each of the battery modules (11) is associated with a corresponding one of the identification information items; an identification information acquisition unit configured to acquire, from the monitoring unit (12) of each of the battery modules (11), a corresponding one of the identification information items ((Par. [075]); and an identification unit configured to identify each of the battery modules based on the map (BMU-ID) and the acquired identification information item on the corresponding one of the battery modules.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
December 5, 2022